881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Edward HALL, Antonio Almanza, Plaintiffs-Appellants,v.Edward W. MURRAY, Director, Edward C. Morris, DeputyDirector, Toni V. Bair, Regional Administrator, R.A.Lipsner, Central Classification, Board Manager, R.M. Muncy,Warden Virginia State Prison, W.S. Lawhon, Assistant Warden,Jim Moore, Major, Captain Hubbard, Officer, PatriciaJohnson, Assistant Warden of Treatment, InstitutionalClassification Committee Chariman, F. Kafka, GrievanceCoordinator, V. Newton, Counselor, E. Thorn, Counselor,Lieutenant Parker, Officer, Sergeant Johnson, Officer,Sergeant Moody, Officer, Sergeant Jallah, Officer, SergeantKitte, Officer, Defendants-Appellees.
No. 89-7523.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided July 25, 1989.

Carl Edward Hall, Antonio Almanza, appellants pro se.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Carl Edward Hall and Antonio Almanza appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hall v. Murray, C/A No. 88-107-N (E.D.Va. Jan. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.